
	
		I
		112th CONGRESS
		2d Session
		H. R. 4231
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2012
			Mr. Yarmuth (for
			 himself, Mr. Connolly of Virginia,
			 Mr. Conyers,
			 Mr. Stark,
			 Mr. Jackson of Illinois,
			 Mr. Rangel,
			 Ms. Hahn, Mr. Ryan of Ohio, Mr. Schiff, Mr.
			 Filner, Mr. Van Hollen,
			 Mr. Carson of Indiana,
			 Mr. McNerney, and
			 Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  certain tax breaks for gas and oil companies and to refund the revenue savings
		  to registered vehicle owners.
	
	
		1.Short titleThis Act may be cited as the
			 Gas Rebate Act of
			 2012.
		IDenial of certain
			 tax benefits to oil and gas companies
			101.Repeal of
			 enhanced oil recovery credit
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 striking section 43 (and the table of sections of such subpart is amended by
			 striking the item relating to such section).
				(b)Conforming
			 amendments
					(1)Subsection (b) of
			 section 38 of such Code is amended by striking paragraph (6) and redesignating
			 paragraphs (7) through (36) as paragraphs (6) through (35),
			 respectively.
					(2)Paragraph (7) of
			 section 45Q(d) of such Code is amended to read as follows:
						
							(7)Inflation
				adjustment
								(A)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2009, there shall be
				substituted for each dollar amount contained in subsection (a) an amount equal
				to the product of—
									(i)such dollar amount, multiplied by
									(ii)the inflation
				adjustment factor for such calendar year.
									(B)Inflation
				adjustment factorThe term
				inflation adjustment factor means, with respect to any calendar
				year, a fraction the numerator of which is the GNP implicit price deflator for
				the preceding calendar year and the denominator of which is the GNP implicit
				price deflator for 2008. For purposes of the preceding sentence, the term
				GNP implicit price deflator means the first revision of the
				implicit price deflator for the gross national product as computed and
				published by the Secretary of Commerce. Not later than April 1 of any calendar
				year, the Secretary shall publish the inflation adjustment factor for the
				preceding calendar year.
								.
					(3)Subsection (c) of
			 section 196 of such Code is amended by striking paragraph (5) and redesignating
			 paragraphs (6) through (14) as paragraphs (5) through (13),
			 respectively.
					(c)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2012.
					(2)Continuation of
			 basis reductionsParagraph (2) of section 43(d) of the Internal
			 Revenue Code of 1986 (as in effect before its repeal by this section) shall
			 continue to apply with respect to credits determined for taxable years
			 beginning on or before December 31, 2012.
					102.Repeal of
			 credit for producing oil and gas from marginal wells
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 striking section 45I (and the table of sections of such subpart is amended by
			 striking the item relating to such section).
				(b)Conforming
			 amendmentSubsection (b) of section 38 of such Code, as amended
			 by section 101, is amended by striking paragraph (18) and redesignating
			 paragraphs (19) through (35) as paragraphs (18) through (34),
			 respectively.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				103.Repeal of
			 expensing of intangible drilling and development costs
				(a)In
			 generalSection 263 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (c).
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				104.Repeal of
			 deduction for tertiary injectants
				(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by striking
			 section 193 (and the table of sections of such subpart is amended by striking
			 the item relating to such section).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				105.Repeal of
			 exception to passive loss limitations for working interests in oil and gas
			 properties
				(a)In
			 generalParagraph (3) of
			 section 469(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
					
						(C)TerminationSubparagraph (A) shall not apply with
				respect to any taxable year beginning after the date of the enactment of this
				Act.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				106.Repeal of
			 percentage depletion for oil and gas wells
				(a)In
			 generalPart I of subchapter
			 I of chapter 1 of the Internal Revenue Code of 1986 is amended by striking
			 section 613A (and the table of sections of such part is amended by striking the
			 item relating to such section).
				(b)Conforming
			 amendments
					(1)Subsection (d) of
			 section 45H of such Code is amended—
						(A)by striking
			 For purposes this section and inserting the following:
							
								(1)In
				generalFor purposes of this
				section
								,
						(B)by striking
			 (within the meaning of section 613A(d)(3)), and
						(C)by adding at the
			 end the following new paragraph:
							
								(2)Related
				personFor purposes of this
				subsection, a person is a related person with respect to the taxpayer if a
				significant ownership interest in either the taxpayer or such person is held by
				the other, or if a third person has a significant ownership interest in both
				the taxpayer and such person. For purposes of the preceding sentence, the term
				significant ownership interest means—
									(A)with respect to
				any corporation, 5 percent or more in value of the outstanding stock of such
				corporation,
									(B)with respect to a
				partnership, 5 percent or more interest in the profits or capital of such
				partnership, and
									(C)with respect to an
				estate or trust, 5 percent or more of the beneficial interests in such estate
				or trust.
									For
				purposes of determining a significant ownership interest, an interest owned by
				or for a corporation, partnership, trust, or estate shall be considered as
				owned directly both by itself and proportionately by its shareholders,
				partners, or beneficiaries, as the case may
				be..
						(2)Subparagraph (F)
			 of section 56(g)(4) of such Code is amended to read as follows:
						
							(F)DepletionThe allowance for depletion with respect to
				any property placed in service in a taxable year beginning after December 31,
				1989, shall be cost depletion determined under section
				611.
							.
					(3)Paragraph (1) of
			 section 57(a) of such Code is amended by striking the last sentence.
					(4)Paragraph (4) of
			 section 291(b) of such Code is amended by adding at the end the following:
			 Any reference in the preceding sentence to section 613A shall be treated
			 as a reference to such section as in effect prior to the date of the enactment
			 of the Gas Rebate Act of
			 2012..
					(5)Subsection (d) of
			 section 613 of such Code is amended by striking Except as provided in
			 section 613A, in the case of and inserting In the case
			 of.
					(6)Subsection (e) of
			 section 613 of such Code is amended—
						(A)by striking
			 or section 613A in paragraph (2), and
						(B)by striking
			 any amount described in section 613A(d)(5) in paragraph (3) and
			 inserting any lease bonus, advance royalty, or other amount payable
			 without regard to production from property.
						(7)Subsection (a) of
			 section 705 of such Code is amended—
						(A)by inserting
			 and at the end of paragraph (1)(C),
						(B)by striking
			 ; and at the end of paragraph (2)(B) and inserting a period,
			 and
						(C)by striking
			 paragraph (3).
						(8)Section 776 of
			 such Code is amended by striking subsection (a) and by redesignating subsection
			 (b) as subsection (a).
					(9)Subparagraph (D)
			 of section 954(g)(2) of such Code is amended by inserting (as in effect
			 before the date of the enactment of the Gas
			 Rebate Act of 2012) after section
			 613A.
					(10)Subparagraph (C) of section 993(c)(2) of
			 such Code is amended by striking section 613 or 613A and
			 inserting section 613 (determined without regard to subsection (d)
			 thereof).
					(11)Subparagraph (D) of section 1202(e)(3) of
			 such Code is amended by striking section 613 or 613A and
			 inserting section 613 (determined without regard to subsection (d)
			 thereof).
					(12)Paragraph (2) of
			 section 1367(a) of such Code is amended by inserting and at the
			 end of subparagraph (C), by striking , and at the end of
			 subparagraph (D) and inserting a period, and by striking subparagraph
			 (E).
					(13)Subsection (c) of
			 section 1446 of such Code is amended by striking paragraph (2) and by
			 redesignating paragraph (3) as paragraph (2).
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2012.
				107.Deduction for
			 income attributable to domestic production activities not allowed with respect
			 to oil and gas activities
				(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by inserting after
			 clause (iii) the following new clause:
					
						(iv)the production, refining, processing,
				transportation, or distribution of oil, gas, or any primary product
				thereof.
						.
				(b)Conforming
			 amendmentSubsection (d) of section 199 of such Code is amended
			 by striking paragraph (9) and by redesignating paragraph (10) as paragraph
			 (9).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
				108.7-year
			 amortization for geological and geophysical expenditures
				(a)In
			 generalSubsection (h) of
			 section 167 of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 24-month in paragraphs (1) and (4) and inserting
			 7-year, and
					(2)by striking
			 paragraph (5).
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to expenses paid or incurred after December 31,
			 2012.
				IIRegistered
			 Vehicle Owner Rebate
			201.Registered
			 vehicle owner rebate
				(a)In
			 generalEach person who is a
			 registered motor vehicle owner as of the date of the enactment of this Act,
			 shall be treated as having made a payment against the tax imposed by chapter 1
			 of the Internal Revenue Code of 1986 for the taxable year during which such
			 date occurs in an amount equal to the motor vehicle owner rebate amount with
			 respect to such person.
				(b)Motor vehicle
			 owner rebate amountFor purposes of this section, the motor
			 vehicle owner rebate amount with respect to any person is an amount equal
			 to—
					(1)the number of
			 motor vehicles registered by such person in the United States, multiplied
			 by
					(2)an amount equal to—
						(A)the amount of
			 revenue that the Secretary of the Treasury estimates will be received in the
			 Treasury after December 31, 2012, and before December 31, 2022, which is
			 attributable to title I of the Gas Rebate Act
			 of 2012 and the amendments made thereby, divided by
						(B)the number of
			 motor vehicles registered by all persons in the United States.
						(c)Advance
			 payment
					(1)In
			 generalThe Secretary of the Treasury shall, subject to
			 provisions of the Internal Revenue Code of 1986, refund or credit any
			 overpayment attributable to this section as rapidly as possible.
					(2)No
			 interestNo interest shall be allowed on any overpayment
			 attributable to this section.
					(d)Definition and
			 special rulesFor purposes of this section—
					(1)Motor
			 vehicleThe term motor vehicle means any vehicle
			 which is manufactured primarily for use on public streets, roads, and highways
			 (not including a vehicle operated exclusively on rail or rails) and which has
			 at least 4 wheels.
					(2)RegistrationA
			 motor vehicle shall not be treated as registered in the United States unless
			 such vehicle is situated within the United States and registered under the laws
			 of one of the several States.
					(3)Long-term lease
			 agreementsIn the case of a person who leases a vehicle under a
			 lease agreement with an uninterrupted lease term of 1 year or more, such person
			 (and not the lessor of the vehicle) shall be treated as the registered vehicle
			 owner.
					(4)No payments to
			 government entitiesMotor
			 vehicles owned by any Federal, State, local, or foreign government (or any
			 political subdivision, agency, or instrumentality thereof) shall not be taken
			 into account.
					(e)Coordination
			 with State authoritiesFor purposes of this section, the
			 Secretary of the Treasury shall prescribe such rules, and consult with such
			 State authorities, as may be necessary or appropriate to determine the
			 registered motor vehicle owners to whom this section applies and to prevent
			 erroneous rebates and double-counting of motor vehicles.
				
